     Case:18-07127-ESL13 Doc#:33 Filed:12/23/19 Entered:12/23/19 08:46:56                        Desc: Main
                                Document Page 1 of 4


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF PUERTO RICO

            IN RE:                                                 CASE NO. 18-07127 (ESL)

            DIANA I. LAGARES SANTANA
                        Debtor                                     CHAPTER 13

            EMI EQUITY MORTGAGE
                       Movant                                      INDEX ________

                          v.

            DIANA I. LAGARES SANTANA
            ALEJANDRO OLIVERA RIVERA
                        Respondent


                                   MOTION REQUESTING SOME DISPOSITION
            TO THE HONORABLE COURT:

                  COMES NOW EMI EQUITY MORTGAGE, INC. (EMI), through counsel, and very

            respectfully STATES and PRAYS:

               1. Debtor filed for protection under the provisions of the Bankruptcy Code on December

                  6, 2018.

               2. Debtor occupies and lists, as property of the Estate, the property described in the

                  Spanish language as follows:

                      ---“URBANA: Solar marcado con el #167, en el plano de inscripción de la
                      Urbanización Borinquen Valley, en el término municipal de Caguas,
                      Puerto Rico, con un área superficial de 528.26 metros cuadrados. En
                      lindes por el NORTE, en 12.71 metros, con el Solar #158; por el SUR, en
                      19.11 metros, con el Solar #296; por el ESTE, en 33.55 metros, con el
                      Solar #166 y la Calle Guayo; y por el OESTE, en 33.55 metros, con el
                      área de “Buffer Zone” y el Solar #157.----------------------------------------------

                      ---Enclava una residencia construida de hormigón armado de una planta
                      que consta de 3 dormitorios, un baño, sala-comedor y cocina”.--------------

               3. Appearing party, on January 30, 2019, at Docket #16 filed a Motion to modify the
                  automatic stay with respect to the property located at number 167 Urbanización
40
     Case:18-07127-ESL13 Doc#:33 Filed:12/23/19 Entered:12/23/19 08:46:56                   Desc: Main
                                Document Page 2 of 4


                  Borinquen Valley, Caguas, Puerto Rico, described above, because the property
                  does not belongs to the Estate.
               4. It is uncontested that:

                  (a) On October 18, 2018 the property described above was foreclosed and

                      appearing party was successful in acquiring the mentioned property as appears

                      from Minute of Judicial Sale.

                  (b) On the same day October 18, 2018 the Deed of Judicial Sale was executed as

                      appears from Deed 387 before Notary Public Jaime E. Dávila Santini. The Deed

                      of Judicial Sale was recorded in the Property Registry on October 23, 2018 as

                      appears from Exhibit A to Memorandum of Law in Compliance with Court´s Order

                      at Docket #25.

                  (c) In Puerto Rico, the Civil Code at Article 1351 (L.P.R.A. §3811) establishes when

                      the transfer (“tradición”) occurs. Specifically, when the sale is done in Public

                      Deed, the transfer (“tradición”) occurs when the Deed of Sale is executed.

                  (d) In this regard see Segarra Sierra v. Vda. de Lloréns Torres, et al, at 99 D.P.R. 60

                      (1970).

               5. From the facts before the Court it is uncontroverted that the property at issue did not

                  belong to Debtor at the time of the petition and accordingly, it is not protected by the

                  automatic stay.

               6. The Court has created the impression that there is a genuine issue of fact or law to

                  be passed upon by failing to act on the matter immediately, during the hearing on

                  February 26, 2019 or shortly after March 28, 2019 when Memorandums of Law

                  where filed by both parties in support on their respective contentions.

               7. Under the scenario of a Motion Under 362 the Court inaction is causing

                  unreasonable delay, which delay is prejudicial to appearing party because Debtor is

                  occupying the property without paying rent since November of 2018.
40
     Case:18-07127-ESL13 Doc#:33 Filed:12/23/19 Entered:12/23/19 08:46:56                   Desc: Main
                                Document Page 3 of 4


               8. Additionally, 11 U.S.C. 362 (e) provides as follows:

                      “(e)(1) Thirty days after a request under subsection (d) of this section for
                      relief from the stay of any act against property of the estate under
                      subsection (a) of this section, such stay is terminated with respect to the
                      party in interest making such request, unless the court, after notice and
                      a hearing, orders such stay continued in effect pending the conclusion
                      of, or as a result of, a final hearing and determination under subsection
                      (d) of this section. A hearing under this subsection may be a preliminary
                      hearing or may be consolidated with the final hearing under subsection
                      (d) of this section. The court shall order such stay continued in effect
                      pending the conclusion of the final hearing under subsection (d) of this
                      section if there is a reasonable likelihood that the party opposing relief
                      of such stay will prevail at the conclusion of such final hearing. If the
                      hearing under this subsection is a preliminary hearing, then such final
                      hearing shall be concluded not later than thirty days after the conclusion
                      of such preliminary hearing, unless the 30-day period is extended with
                      the consent of the parties in interest or for a specific time which the
                      court finds is required by compelling circumstances.

                      (2) Notwithstanding paragraph (1), in a case under chapter 7, 11, or
                      13 in which the debtor is an individual, the stay under subsection
                      (a) shall terminate on the date that is 60 days after a request is
                      made by a party in interest under subsection (d), unless—

                          (A) a final decision is rendered by the court during the 60-day
                              period beginning on the date of the request, or

                          (B) such 60-day period is extended—


                               (i) by agreement of all parties in interest; or

                               (ii) by the court for such specific period of time as the court
                                       finds is required for good cause, as described in
                                       findings made by the court”. (Emphasis added)

               9. The Court should also clarify why the stay has not terminated in view of the plain

                  language of 362(e)(2).

               10. Under 362(e)(2) the automatic stay in the instant matter terminated on March 31,

                  2019 because a final decision had not been rendered and the period had not been

                  extended either by agreement of the parties or by the court for such specific period of

                  time as the court finds is required for good cause as described in findings made by

                  the court.
40
     Case:18-07127-ESL13 Doc#:33 Filed:12/23/19 Entered:12/23/19 08:46:56                  Desc: Main
                                Document Page 4 of 4


               11. Accordingly, we move for an Order forthwith verifying the property described in

                   paragraph 2 above never became part of the Estate as of the filing of the bankruptcy

                   petition because transfer of title occurred on October 23, 2018 under Article 1351 of

                   the Civil Code, supra; or in the alternative, the stay terminated under 11 U.S.C.

                   362(e)(2).

                   WHEREFORE, it is respectfully requested that this motion be GRANTED, with such

            further relief as is deemed appropriate under the circumstances.

                   I CERTIFY, that on this same date, I electronically filed the foregoing with the Clerk

            of this Court via CM/ECF system, which will electronically send notification of such filing to

            all the parties who have requested notice.

                   In San Juan, Puerto Rico, this 23th day of December, 2019.

                                                              WVS LAW LLC.
                                                              17 México Street, Suite D-1
                                                              San Juan, PR 00917-2202
                                                              Tel: 787-756-5730
                                                              Fax: 787-764-0340
                                                              Email: wvslawllc@gmail.com


                                                              /s/ Wallace Vázquez Sanabria
                                                              Wallace Vázquez Sanabria-125101
40
